WFIITING, J.
[1-4] This cause is before us -upon rehearing. ’ Our former opinion, including the dissenting views of a minority of this court, will be found reported in Bank of Brookings v. Aurora Grain Co., 43 S. D. 591, 181 N. W. 909. After further consideration of the issue presented on this appeal, the majority of the court are convinced that the views expressed in the dissenting opinion on the former hearing were in all things correct. We therefore adopt such dissenting opinion as the opin*114ion of the court; and the judgment and order appealed from are affirmed.
AN'DE'RSON, J., pot sitting.